DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 10-12, 15, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 9,996,198) in view of Li et al. (US PGPub 2015/0145831), Smith et al. (US PGPub 2019/0138154).

Regarding claim 1, Zhang discloses an electronic device (fig. 1) comprising:
a display panel (fig. 1, light guide plate 1);
a cover (fig. 15, transparent protection panel 104 of display screen); and

wherein the  first light emitter (fig. 1, light emitters 2) is disposed in a position aligned with the second region (column 4, lines 23-25 and fig. 1, the plurality of light emitters 2 are disposed on at least one side of the light guide plate 1 or under the light guide plate 1), and configured to output a first light through the second region (column 4, lines 20-21, plurality of light emitters 2 for emitting at least part of light into the light guide plate 1); and
wherein the light receiver (fig. 1, light receivers 3) is disposed below the display panel (column 4, lines 28-30, the plurality of light receivers 3 are tightly fitted and adhered to a lower surface of the light guide plate 1), and configured to detect a first reflected light passing through the first region and the display panel (column 4, lines 22-23, plurality of light receivers 3 for receiving the light emitted into the light guide plate 1 by the light emitters 2), the first reflected light comprising the first light reflected by an external object (column 6, lines 45-48, by detecting the attenuation of signals of the light receivers 3, a fingerprint image may be acquired, whether the light guide plate is touched by a finger may be detected, or a location touched by a finger may be detected).  
However Zhang does not disclose wherein the sensor is a proximity sensor comprising a printed circuit board, a first light emitter mounted on the printed circuit board, and a light receiver mounted on the printed circuit board, a processor; the cover forming a first surface of an exterior of the electronic device, wherein the cover includes a first region covering the display panel and a second region not covering the display panel; wherein the processor is configured to control the proximity sensor to identify proximity of an external object based on at least the first reflected light, and wherein the second region not covering the display panel comprises a color region configured to block the first light and a transparent region configured to pass the first light to the outside. 
In a similar field of endeavor of electronic devices, Li discloses wherein the sensor is a proximity sensor (fig. 8, proximity sensing device 800) comprising a printed circuit board, a first light emitter mounted on the printed circuit board, and a light receiver mounted on the printed circuit board ([0082] and fig. 8, the proximity sensing device 800 further includes a printed circuit board 801 disposed below the signal transmitting element 302 and the signal sensing element 303), a processor (fig. 10, CPU 100); 
Therefore, it would have been obvious to one of ordinary skill in the art to package the light emitters/receivers of Zhang in a single proximity sensing device mounted on a printed circuit board as taught by Li, for the purpose of producing an integrated proximity sensor for packaging/space/size efficiency. 
Zhang teaches a cover over a display area (fig. 15, element 104) and over another area but does not specifically disclose the cover forming a first surface of an exterior of the electronic device, wherein the cover includes a first region covering the display panel and a second region not covering the display panel. Zhang teaches in Figs. 1-3 the placement of light emitters on the exterior/peripheral region of the central region, which would map to the active display region 103 shown in fig. 15.  In a similar field of endeavor of display devices, Smith discloses the cover forming a first surface of an exterior of the electronic device ([0008], an input device is provided that includes a transparent cover layer having a top surface and a bottom surface, and a material layer positioned below and directly contacting the bottom surface of the transparent cover layer, wherein the material layer has a second index of refraction (n.sub.2) that is lower than a first index of refraction (n.sub.1) of the transparent cover layer, and wherein a first region of the transparent cover layer extends past an end of the material layer), wherein the cover includes a first region covering the display panel (fig. 3B, active display area 305a) and a second region not covering the display panel (fig. 3B, area outside of active display area 305a). 
Therefore it would have been obvious to one of ordinary skill in the art to modify Zhang by specifically providing the cover structure, as taught by Smith, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

Regarding claim 3, Zhang does not disclose wherein the light receiver and the first light emitter form at least a portion of a sensor which is formed as a same package.
Li discloses wherein the light receiver and the first light emitter form at least a portion of a sensor which is formed as a same package ([0082] and fig. 8, the proximity sensing device 800 further includes a printed circuit board 801 disposed below the signal transmitting element 302 and the signal sensing element 303). 
Zhang discloses the claimed invention except for a sensor which is formed as a same package.  It would have been obvious to one having ordinary skill in the art to form the sensor in the same package, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).

Regarding claim 7, Zhang further discloses further comprising a second light emitter (fig. 1, plurality of light emitters 2) disposed below the second region (column 4, lines 23-25 and fig. 1, the plurality of light emitters 2 are disposed on at least one side of the light guide plate 1 or under the light guide plate 1), and configured to output a second light (column 4, lines 20-21, plurality of light emitters 2 for emitting at least part of light into the light guide plate 1), 
wherein the first light emitter is spaced apart from the light receiver by a first distance (fig. 1), and the second light emitter is spaced apart from the light receiver by a second distance (fig. 1 shows multiple pairs of light emitters and light receivers such that a second light emitter and the first light emitter are spaced apart from a light receiver by respective first and second distances –note that the claim does not require that the same light receiver be receiving light from both the first and second light emitters).

Regarding claim 10, Zhang discloses obtain biometric information (column 1, line 64, fingerprint acquisition device). 

In a similar field of endeavor of touchscreen devices Li discloses further comprising a processor, wherein the processor is configured to obtain information corresponding to the external object based on at least the first reflected light ([0102], The CPU 100 (sometimes referred to as controller or operation control, including microprocessor or other processor device and/or logic device) receives an input and controls respective parts and operations of the electronic device 1000. The CPU 100 may control the proximity sensing device 1001 to realize the function of proximity detection). 
Therefore it would have been obvious to one of ordinary skill in the art to modify Zhang by specifically providing a processor, as taught by Li, for the purpose of providing details of the specific structure used for interpreting the data from the light receiver. 

Regarding claim 11, Zhang discloses an electronic device (fig.15) comprising: 
a housing (fig.15, electronic device 101);
a cover (fig.15, transparent protection panel 104 of display screen);
a display panel (column 10, lines 34-39) disposed below or beneath a first region of the cover (fig.15); 
a sensor comprising a first light emitter and a light receiver (fig. 1, light emitters 2 and light receivers 3);
wherein the first light emitter (fig.1, light emitters 2) is disposed in a position aligned with the second region of the cover (column 4, lines 28-30, the plurality of light receivers 3 are tightly fitted and adhered to a lower surface of the light guide plate 1), and configured to output a first light through the second region (column 4, lines 20-21, plurality of light emitters 2 for emitting at least part of light into the light guide plate 1); and
wherein the light receiver (fig.1, light receivers 3) is disposed below the display panel (column 4, lines 28-30, the plurality of light receivers 3 are tightly fitted and adhered to a lower surface of the light guide plate 1), and configured to detect a first reflected light passing through the first region and the 
However Zhang does not disclose wherein the sensor is a proximity sensor comprising a printed circuit board, a first light emitter mounted on the printed circuit board, and a light receiver mounted on the printed circuit board, a processor; the cover forming a first surface of an exterior of the electronic device, wherein the cover includes a first region covering the display panel and a second region not covering the display panel; wherein the processor is configured to control the proximity sensor to identify proximity of an external object based on at least the first reflected light, and wherein the second region not covering the display panel comprises a color region configured to block the first light and a transparent region configured to pass the first light to the outside. 
In a similar field of endeavor of electronic devices, Li discloses wherein the sensor is a proximity sensor (fig. 8, proximity sensing device 800) comprising a printed circuit board, a first light emitter mounted on the printed circuit board, and a light receiver mounted on the printed circuit board ([0082] and fig. 8, the proximity sensing device 800 further includes a printed circuit board 801 disposed below the signal transmitting element 302 and the signal sensing element 303), a processor (fig. 10, CPU 100); wherein the processor is configured to control the proximity sensor to identify proximity of an external object based on at least the first reflected light ([0102] and fig. 10, The CPU 100 (sometimes referred to as controller or operation control, including microprocessor or other processor device and/or logic device) receives an input and controls respective parts and operations of the electronic device 1000. The CPU 100 may control the proximity sensing device 1001 to realize the function of proximity detection), and wherein the second region not covering the display panel comprises a color region configured to block the first light and a transparent region configured to pass the first light to the outside ([0061], An open area 3024 permits light from the light transmitting element 302 to pass to impinge on the window 301 while the member 3022 blocks light leakage). 

Zhang teaches a cover over a display area (fig. 15, element 104) and over another area but does not specifically disclose the cover forming a first surface of an exterior of the electronic device, wherein the cover includes a first region covering the display panel and a second region not covering the display panel. Zhang teaches in Figs. 1-3 the placement of light emitters on the exterior/peripheral region of the central region, which would map to the active display region 103 shown in fig. 15.  In a similar field of endeavor of display devices, Smith discloses the cover forming a first surface of an exterior of the electronic device ([0008], an input device is provided that includes a transparent cover layer having a top surface and a bottom surface, and a material layer positioned below and directly contacting the bottom surface of the transparent cover layer, wherein the material layer has a second index of refraction (n.sub.2) that is lower than a first index of refraction (n.sub.1) of the transparent cover layer, and wherein a first region of the transparent cover layer extends past an end of the material layer), wherein the cover includes a first region covering the display panel (fig. 3B, active display area 305a) and a second region not covering the display panel (fig. 3B, area outside of active display area 305a). 
Therefore it would have been obvious to one of ordinary skill in the art to modify Zhang by specifically providing the cover structure, as taught by Smith, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

Claims 12 and 15 are within the scope of claims 3 and 7 respectively and are therefore interpreted and rejected based on similar reasoning. 

Regarding claim 18, Zhang discloses an electronic device (fig.1) comprising: 
a display panel (fig.1, light guide plate 1);
a cover (fig.15, transparent protection panel 104 of display screen); 
a sensor comprising a first light emitter and a light receiver (fig. 1, light emitters 2 and light receivers 3);

and the light receiver (fig.1, light receivers 3) is disposed below the display panel and configured to detect a first reflected light passing through the first region and the display panel (column 4, lines 28-30, the plurality of light receivers 3 are tightly fitted and adhered to a lower surface of the light guide plate 1); and
configured to:
output a first light by using the first light emitter (column 4, lines 20-21, plurality of light emitters 2 for emitting at least part of light into the light guide plate 1), 
detect a first reflected light of at least a portion of the first light that collides with an external object (column 4, lines 22-23, plurality of light receivers 3 for receiving the light emitted into the light guide plate 1 by the light emitters 2), the first reflected light comprising the first light reflected by the external object, by using the light receiver (column 6, lines 45-48, by detecting the attenuation of signals of the light receivers 3, a fingerprint image may be acquired, whether the light guide plate is touched by a finger may be detected, or a location touched by a finger may be detected). 
However Zhang does not disclose wherein the sensor is a proximity sensor comprising a printed circuit board, a first light emitter mounted on the printed circuit board, and a light receiver mounted on the printed circuit board, a processor; the cover forming a first surface of an exterior of the electronic device, wherein the cover includes a first region covering the display panel and a second region not covering the display panel; a processor configured to: determine a distance between the external object and the electronic device based on at least the detection, and wherein the second region not covering the display panel comprises a color region configured to block the first light and a transparent region configured to pass the first light to the outside. 
In a similar field of endeavor of electronic devices, Li discloses wherein the sensor is a proximity sensor (fig. 8, proximity sensing device 800) comprising a printed circuit board, a first light emitter mounted on the printed circuit board, and a light receiver mounted on the printed circuit board ([0082] and fig. 8, the proximity sensing device 800 further includes a printed circuit board 801 disposed below the 
Therefore, it would have been obvious to one of ordinary skill in the art to package the light emitters/receivers of Zhang in a single proximity sensing device mounted on a printed circuit board as taught by Li, for the purpose of producing an integrated proximity sensor. 
Zhang teaches a cover over a display area (fig. 15, element 104) and over another area but does not specifically teach discloses the cover forming a first surface of an exterior of the electronic device, wherein the cover includes a first region covering the display panel and a second region not covering the display panel. In a similar field of endeavor of display devices, Smith discloses the cover forming a first surface of an exterior of the electronic device ([0008], an input device is provided that includes a transparent cover layer having a top surface and a bottom surface, and a material layer positioned below and directly contacting the bottom surface of the transparent cover layer, wherein the material layer has a second index of refraction (n.sub.2) that is lower than a first index of refraction (n.sub.1) of the transparent cover layer, and wherein a first region of the transparent cover layer extends past an end of the material layer), wherein the cover includes a first region covering the display panel (fig. 3B, active display area 305a) and a second region not covering the display panel (fig. 3B, area outside of active display area 305a). 
Therefore it would have been obvious to one of ordinary skill in the art to modify Zhang by specifically providing the cover structure, as taught by Smith, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

Regarding claim 20, Zhang further discloses wherein first light emitter is disposed in a side space of the display panel or below the side space (fig.1).

Regarding claim 21, Zhang does not disclose wherein the electronic device is configured to prevent the light receiver from receiving the first light other than reflected by the external object. 
In a similar field of endeavor of electronic devices, Li discloses wherein the electronic device is configured to prevent the light receiver from receiving the first light other than reflected by the external object ([0061], An open area 3024 permits light from the light transmitting element 302 to pass to impinge on the window 301 while the member 3022 blocks light leakage). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhang to prevent the light receiver from receiving the first light other than reflected by the external object as taught by Li, for the purpose of performing the function of a proximity sensor. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Li and Smith further in view of Klinghult (US PGPub 2010/0277431). 

Regarding claim 19, Zhang discloses wherein the first light emitter is spaced apart from the light receiver by a first distance (fig. 1), and a second light emitter (fig. 1, plurality of light emitters 2) is disposed below the second region (column 4, lines 23-25 and fig. 1, the plurality of light emitters 2 are disposed on at least one side of the light guide plate 1 or under the light guide plate 1) and spaced apart from the light receiver by a second distance (fig. 1).  
	However the combination of Zhang, Li and Smith does not disclose wherein, as at least part of outputting the first light, the processor is further configured to: output a second light by using the second light emitter when the first light reflected by the external object satisfies a designated condition, and determine proximity based on at least light of the second light that collides with the external object and is reflected by the external object. 
	In a similar field of endeavor of touch screen devices Klinghult discloses 	wherein, as at least part of outputting the first light, the processor is further configured to: 
		output a second light by using the second light emitter when the first light reflected by the external object satisfies a designated condition ([0006] and [0014]), and

Therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Zhang, Li and Smith by specifically providing a processor, as taught by Klinghult, for the purpose of providing details of the specific structure used for interpreting the data from the light receiver. 

Claims 2, 4-6, 8, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Li, Smith and Klinghult further in view of Yoon et al. (United States Patent Application Publication 2018/0045827 hereinafter referred to as Yoon). 

Regarding claim 2, Zhang fails to disclose further comprising a light transmission support member disposed on a rear surface of the display panel, wherein the light receiver is disposed on a rear surface of the display panel, wherein the light receiver is disposed in a recess or an opening formed on a portion of the light transmission support member.  
In a similar field of endeavor of touch screens Klinghult further discloses further comprising a light transmission support member (fig.7A and [0080], lines 12-14, surface 819 printed circuit board or transparent substrate of a liquid crystal display) disposed on a rear surface of the display panel (fig.7A),
However Klinghult fails to disclose wherein the light receiver is disposed in a recess or an opening formed on a portion of the light transmission support member.
Yoon discloses wherein the light receiver is disposed in a recess or an opening formed on a portion of the light transmission support member ([0104]). 
Klinghult discloses a printed circuit board or substrate however Klinghult is silent as to having a recess on the substrate. In a similar field of endeavor of display devices Yoon discloses a box shape in which the light emission unit and the light reception unit are disposed. Inserting the box of Yoon on the substrate of Klinghult would involve simple rearrangement of parts. 

Regarding claim 4, Zhang fails to disclose further comprising a light shielding member disposed between the light receiver and the first light emitter. 

However Klinghult fails to disclose the light shielding member disposed between the light receiver and the first light emitter. 
Yoon discloses the light shielding member disposed between the light receiver and the first light emitter ([0105] and fig.4a). 
Klinghult discloses a light shielding member however Klinghult is silent as to the light shielding member being disposed between the light receiver and the first light emitter. In a similar field of endeavor of display devices Yoon discloses an optical absorbing material which is between the light receiver and the first light emitter. 

Regarding claim 5, Zhang fails to disclose further comprising a light shielding member disposed between the display panel and the first light emitter. 
In a similar field of endeavor of touch screen devices, Klinghult further discloses further comprising a light shielding member ([0044] and fig.3A, protective layer 301a) 
However Klinghult fails to disclose the light shielding member disposed between the display panel and the first light emitter.
Yoon discloses the light shielding member disposed between the display panel and the first light emitter ([0086]). 
Klinghult discloses a light shielding member however Klinghult is silent as to the light shielding member disposed between the display panel and the first light emitter. In a similar field of endeavor of display devices Yoon discloses an optical absorbing material which is between the display panel and the first light emitter. 

Regarding claim 6, Zhang fails to disclose wherein a lens is disposed above the first light emitter to control a direction of the first light.
Yoon discloses wherein a lens (fig.1, first light guide lens unit 140-1) is disposed above the first light emitter ([0054] and fig.1) to control a direction of the first light ([0054] and fig.1). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Zhang by specifically providing wherein a lens is disposed above the first light emitter to control a direction of the first light, as taught by Yoon, for the purpose of improving sensing range as disclosed at [0035] of Yoon. 

Regarding claim 8, Zhang fails to disclose wherein the second light emitter is further configured to output the second light when the detected first reflected light satisfies a designated condition, and wherein the light receiver is further configured to detect a second reflected light, the second reflected light comprising the second light reflected by the external object. 
In a similar field of endeavor of touch screen devices, Klinghult further discloses wherein the second light emitter is further configured to output the second light when the detected first reflected light satisfies a designated condition (fig.8, step 837). 
However Klinghult fails to disclose wherein the light receiver is further configured to detect a second reflected light, the second reflected light comprising the second light reflected by the external object. 
Yoon discloses wherein the light receiver is further configured to detect a second reflected light, the second reflected light comprising the second light reflected by the external object (paragraphs 0063-0065). 
Klinghult and Yoon are in a similar field of endeavor of display devices. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Zhang by specifically providing wherein the light receiver is further configured to detect a second reflected light, the second reflected light comprising the second light reflected by the external object, for the purpose of sensing the proximity or motion of a user’s body as disclosed at [0065], lines 2-4 of Yoon. 

Claims 13, 14 and 16 are within the scope of claims 4, 6 and 8 respectively and are therefore interpreted and rejected based on similar reasoning. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 18 have been considered but are moot because the arguments do not apply to the new reference combinations including the new reference of Li being used in the current rejections. Please refer to rejections above for full detail.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holmgren et al. (US PGPub 2014/0364218) discloses an emitter and a detector on a printed circuit board ([0081]).
Eriksson et al. (US PGPub 2017/0262134) discloses this proximity sensor includes a printed circuit board (PCB) on which an array of interleaved individually activatable laser diode emitters and photodiode detectors is mounted, wherein the laser diode emitters emit light along a detection plane 971 outside of the housing, and the photodiode detectors generate detection signals when the light emitted by the laser diode emitters is reflected by an object that passes through the detection plane back to the photodiode detectors ([0194]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693